Citation Nr: 0016859	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  94-02 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from October 1987 to 
December 1989.  This appeal comes to the Board of Veterans' 
Appeals (Board) from a February 1992 decision by the VA RO in 
Winston-Salem, North Carolina that denied service connection 
for an acquired psychiatric disorder.  The case was remanded 
by the Board in January 1996.  The veteran subsequently moved 
and his claims file was then transferred to the RO in Denver, 
Colorado.  The case was returned to the Board in April 2000.

FINDINGS OF FACT

1.  An acquired non-psychotic psychiatric disorder clearly 
and unmistakably preexisted the veteran's active service, and 
there was no increase in severity of the underlying condition 
on account of service.  

2.  A personality disorder and mental deficiency have existed 
since before service.

3.  A psychosis was not present during service or manifest to 
a compensable degree in the year after service, and any 
current psychosis was not due to any incident of service.


CONCLUSIONS OF LAW

1.  The presumption of soundness on entrance into service is 
rebutted, and the pre-service acquired non-psychotic 
psychiatric disorder was not aggravated by service.  38 
U.S.C.A. §§ 1111, 1131, 1137, 1153 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).

2.  Service connection for a personality disorder and mental 
deficiency is legally precluded.  38 C.F.R. § 3.303(c) 
(1999).

3.   A psychosis was not incurred in or aggravated by service 
and may not be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A.  Pre-service

Records from a developmental evaluation center in May 1980 
show that the veteran was assessed for his ability to get 
along in junior high school.  It was noted that that he 
presented many of the behaviors associated with a severe 
learning disability.  It was reported that he had been 
evaluated in 1974 as overactive and as emotionally deprived 
with feeling of inadequacy and depression.  Recommendations 
were offered for his educational difficulties.

The veteran was referred for a psychological evaluation in 
May 1985 because of a learning disability.  (He was a 19 
year-old high school student at the time.)  It was noted that 
he had tried to work after school and during the summer, but 
had been terminated because of an inability to function.  
Following testing, the provisional diagnosis was atypical 
organic brain disorder.  Other diagnoses were mixed specific 
developmental disorders and questionable history of brain 
damage.

The veteran was referred to a Guilford County mental health 
facility in July 1986 with complaints of being pulled in 
different directions by people who told him what he could and 
could not do.  He said he then felt pressured and would go to 
his room and cry.  An admission assessment several days later 
noted he was nervous and anxious.  The diagnoses were 
atypical anxiety disorder and borderline intellectual 
functioning.


B.  Service in the Navy (October 1987 to December 1989)  

The veteran entered the Navy in October 1987; his service 
entrance examination is apparently not available, as it was 
not forwarded with his service medical records.  On an 
October 1987 dental health questionnaire, he denied 
nervousness.  

His service medical records show that in March 1989 he was 
admitted to the hospital for psychiatric evaluation after an 
altercation with his division officer and alleged suicidal 
ideation.  Mental status examination on admission showed he 
was markedly frightened and somewhat paranoid.  It was noted 
there was no psychotic symptomatology present.  An 
intelligence deficiency was noted and he underwent testing 
for same.  The veteran was discharged from the hospital in 
April 1989, and the diagnosis was an adjustment disorder.  He 
underwent a medical board because of this condition, and he 
was assigned temporary shore duty for 6 months, with 
reevaluation to take place at the end of such period.  He was 
seen for medical complaints in June 1989 while he was 
confined to the brig.  

Service medical records show that he was hospitalized for 
several days in September 1989 for psychiatric evaluation.  
It was noted he had been apprehended because of an allegation 
of sexual harassment and assault, and during the 
investigation he reportedly attempted "to strangle himself 
with both hands."  He was described as being extremely 
manipulative, and it was noted there ws no disturbance of 
thought processes.  The diagnoses were an adjustment disorder 
with depressed mood, and a mixed type personality disorder.  
Administrative discharge from service was recommended due to 
the nature and severity of his personality disorder.  

Also in September 1989, it was noted that the veteran was 
having difficulty dealing with confinement in the brig.  He 
had a dysphoric mood and labile affect.  He denied 
hallucinations and there was no evidence of delusions.  He 
had poor judgment and insight.  The assessment was a 
personality disorder, and no evidence of psychosis or serious 
depression.  When he was seen in October 1989 (from the brig) 
for abdominal complaints, it was noted that ongoing 
psychiatric problems clouded the clinical picture.  When seen 
for a sanity board in October 1989, it was noted that the 
case was reviewed with the medical officer from the brig.  
There were no psychotic symptoms.  The assessments were 
immature personality disorder, and adjustment reaction-not a 
psychosis- with intensification of personality disorder 
traits, i.e. immaturity, etc.  Diagnoses of adjustment 
disorder and personality disorder were reported.  Later in 
October 1989, the veteran was referred from the brig to an 
internal medicine consultation because the referring doctor 
and emergency room physicians had found no definite pathology 
for his complaints of abdominal pain.  It was also noted that 
the veteran had a severe mixed personality disorder and was 
very dependent, immature, and manipulative.  The provisional 
diagnosis was somatization disorder.  At the internal 
medicine consultation it was noted that there was no evidence 
of organic pathology as an etiology for groin pain.  

Later in October 1989, when judicial proceedings against him 
were discussed, the assessments were schizotypal personality 
verses immature personality, and adjustment reaction.  In 
November 1989, the assessments were mild adjustment reaction 
secondary to confinement and schizotypal personality 
disorder.  A December 1989 service record notes that, 
pursuant to a summary court-martial, the veteran was given 10 
days restriction for charges of assault and indecent 
language.  Another record notes he was to be discharged from 
service because of a severe schizotypal personality disorder.  
His discharge document shows he was discharged from service 
in December 1989 due to a personality disorder.

C.  Post-Service

The veteran went to the Guilford County mental health 
facility in December 1989, a week after his service 
separation, with complaints of depression.  He said he was 
unfairly discharged from service and wanted to resolve his 
depression and prove "they were wrong to discharge me."  
The diagnosis was adjustment disorder with depression.  At 
the county mental health facility in January 1990, it was 
reported that he was having problems adjusting to his service 
discharge and accusations.  The diagnosis was adjustment 
disorder/depressed.  

Records from the Social Security Administration (SSA) show 
the veteran was denied disability benefits in June and July 
1990.  His primary diagnosis was an adjustment disorder with 
a depressed mood.  Among the records considered in the SSA 
decision were the above-reported pre-service psychological 
records, service medical records, and Guilford County mental 
health clinic records, and 1990 vocational and psychological 
assessments for the SSA.  The psychologist said that his 
observations and psychological testing showed the veteran 
appeared to be a character-disordered individual who was 
anxious, frustrated, and harbored a great deal of anger.  
Mental diagnoses noted were adjustment disorder, personality 
disorder, and atypical organic brain syndrome.  [Later 
records from the SSA are on file and show the veteran was 
subsequently awarded SSA disability benefits.]

At the county mental health facility in March 1991, the 
veteran reported a lot of family problems, trouble relating 
to women, and anger about his service discharge.  The 
diagnoses were depressive disorder, and borderline 
intellectual functioning by history.   An admission 
assessment at the Guilford County mental health facility in 
April 1991 noted dysthymia, primary type, early onset, and 
personality disorder.  He was seen again in May 1991, and 
these diagnoses are listed in a September 1991 report showing 
his case was closed.

The veteran was admitted to the VA medical center (VAMC) in 
Salisbury, North Carolina from November 1991 to December 1991 
for an adjustment disorder with a depressed mood and a 
dependent personality disorder.  

The veteran was readmitted to the Salisbury VAMC from 
December 1991 to March 1992.  While he was an inpatient, he 
underwent a VA neuropsychiatric examination in January 1992.  
He reported that he had spent 82 days in the brig during his 
Navy service.  The diagnosis on the January 1992 
neuropsychiatric examination was borderline personality 
disorder.  The final diagnoses on discharge from the 
Salisbury VAMC in March 1992 included an adjustment disorder 
with depressed mood, a history of schizophrenia, and a 
personality disorder.  At discharge from the hospital, the 
veteran was to be transferred to the domiciliary at the VAMC 
in Mt. Home, Tennessee.

Records from the VA domiciliary in Mt. Home, Tennessee show 
the veteran was a resident from March 1992.  He was admitted 
for anticipated long-term medical and psychiatric work up and 
support.  The records show he was hospitalized from July to 
August 1992 for severe depression from an inability to cope 
with the stresses of daily living and severe paranoia.  He 
was scheduled for irregular discharge in August 1994 because 
of refusal to comply with regulations.  He expressed suicidal 
ideation and was admitted to the Mt. Home VAMC acute 
psychiatric ward in July 1994.  He was discharged from the 
VAMC and domiciliary later in August 1994.  The diagnoses on 
discharge from the VAMC were schizophrenia with acute 
depression, and history of adjustment disorder with depressed 
features; the diagnoses on discharge from the domiciliary 
were adjustment disorder with depression, a history of 
schizophrenia, and a personality disorder.

One day after his August 1994 discharge from the VA 
domiciliary in Mt. Home, Tennessee, he was admitted to the 
VAMC in Temple, Texas after seeking admission to the 
domiciliary at that location.  He was discharged in September 
1994 with diagnoses of impulse control disorder and 
personality disorder.

One day after his September 1994 discharge from the VAMC in 
Temple, Texas, he was admitted to the Waco, Texas VAMC, 
reporting hearing voices telling him to kill himself.  He was 
discharged in November 1994 with diagnoses of schizoaffective 
disorder, depressed type, and borderline average 
intelligence.

Later psychiatric treatment records are on file, and some of 
these include a diagnosis of schizoaffective disorder.

A June 1998 VA psychiatric examination for compensation 
purposes was provided, to determine the nature and etiology 
of the veteran's psychiatric condition.  The doctor noted 
that historical records were reviewed, and such records were 
discussed.  The examiner did not think that the veteran had 
schizophrenia, but rather had trouble with aggression and 
frustration.  It was reported that the diagnosis of 
personality disorder, not otherwise specified (NOS), with 
episodes of depression and aggressive displays, made a lot of 
sense because of the veteran's poor self-esteem, inability to 
work consistently, get along with others, etc.  The examiner 
said this was not uncommon with people with personality 
disorders and learning disorders.  The doctor added that 
neither the veteran's learning disorder nor his personality 
disorder was acquired in service.  The veteran failed to 
appear for 2 appointments for psychological testing, but the 
examining psychiatrist felt that psychological testing was 
not necessary to complete the examination.

The veteran was admitted to a VAMC in January-February 1999 
for psychiatric symptoms.  It was reported that that he was 
being treated for schizophrenia at community mental health 
clinic.  It was noted that that, although the veteran 
reported he had psychotic symptoms in the Navy, none were 
noted in his service medical records.  He was admitted to 
rule out schizophrenia.  The discharge diagnosis was 
psychosis not otherwise specified, rule out schizophrenia.

In an April 1999 VA psychology consultation, additional 
psychological testing was reviewed.  The psychologist 
reported that the veteran gave a history of no behavioral 
problems in his educational history, but said that he was 
diagnosed with a learning disability as a young child.  He 
stated that he was involved in the Gulf War and witnessed 
combat.  The first psychiatric treatment he recalled was in 
the military.  He stated that he was falsely accused of rape 
in service, and it was during this time that he began hearing 
voices, and was hospitalized for hearing voices during 
service.  It was concluded that the veteran's psychotic 
symptoms were most likely related to schizoaffective 
disorder, depressive type, rather than schizophrenia.  The 
examiner said that it appeared that his symptoms began 
subsequent to the incredible stress he faced in the Navy 
after false allegations of sexual assault.  The examiner 
added that it was not uncommon for psychotic disorders to 
develop during periods of extreme distress.  The diagnostic 
impression was schizoaffective disorder, depressive type, and 
rule out schizotypal personality disorder.  

A May 1999 report from the SSA indicates that the veteran's 
SSA disability benefits were continued.  The veteran's 
primary diagnosis was a personality disorder; his secondary 
diagnosis was schizophrenia, paranoia, other psychotic 
disorder.

A record of a VAMC admission from July-August 1999 notes a 
diagnosis of schizoaffective disorder.  Additional 
psychiatric outpatient treatment followed this admission.

II.  Analysis

The veteran's claim for service connection for a psychiatric 
disorder is well grounded, meaning not inherently 
implausible.  All relevant facts have been properly developed 
and, therefore, the VA's duty to assist the veteran has been 
satisfied.  38 U.S.C.A. § 5107(a).

In order to establish service connection for a claimed 
disability, the evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Service incurrence will be presumed for 
certain chronic conditions, including psychotic disorders, 
when such are manifest to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing pre-service origin.  Personality 
disorders and mental deficiency as such are not diseases or 
injuries within the meaning of applicable legislation and, 
hence, may not be service connected.  38 C.F.R. § 3.303(c).

A veteran will be considered to have been in sound medical 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service.  38 U.S.C.A. § 1111, 1137; 
38 C.F.R. § 3.304.

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles that may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

Records before, during, and after service show a personality 
disorder and mental deficiency.  Such conditions may not be 
service connected.  38 C.F.R. § 3.303.

The veteran's service entrance examination is not of record.  
Assuming that no psychiatric disorder was noted at that time, 
the presumption of soundness applies, although it may be 
rebutted by clear and unmistakable evidence showing pre-
service existence of a psychiatric disorder.  Such 
presumption is rebutted as the evidence clearly and 
unmistakably establishes that the veteran was diagnosed and 
treated for a non-psychotic psychiatric disorder prior to his 
entrance into active service.  Diagnoses made or considered 
before service included an atypical organic brain disorder, 
mixed specific developmental disorders, questionable history 
of brain damage, an atypical anxiety disorder, and borderline 
intellectual functioning.  

As a non-psychotic psychiatric disorder preexisted service, 
service connection may be granted only if the condition was 
aggravated by service.  For a finding of aggravation, there 
must be an increase in severity of the underlying condition 
during service, not just intermittent flare-ups of symptoms.  
Hunt v. Derwinski, 1 Vet. App. 292 (1991).  The service 
medical records note he was confined to the brig for an 
extended period of time and was discharged from service 
because of a severe schizotypal personality disorder.  The 
service medical records reflect a provisional diagnosis of a 
somatization disorder and a diagnosis of an adjustment 
disorder in addition to the personality disorder.  The 
provisional diagnosis of a somatization disorder was not 
later confirmed.  The adjustment disorder was related to 
acute problems (including disciplinary problems) and an 
increase in severity of the pre-service psychiatric pathology 
is not shown.  Verdon v. Brown, 8 Vet. App. 529 (1996).

After service the veteran continued to manifest psychiatric 
symptomatology, and diagnoses proffered from 1989 to 1991 (in 
addition to a personality disorder and mental deficiency) 
included adjustment disorder, depressive disorder, early 
onset dysthymia.

Comparing the level of severity of the veteran's non-
psychotic psychiatric condition before, during, and after 
service, no permanent increase in the level of severity of 
the underlying condition is shown due to service.  Under such 
circumstances, service connection by way of aggravation of 
the pre-service condition is not in order.

The Board has also considered whether a psychosis may be 
service connected.  Neither the pre-service or service 
records show a diagnosis of a psychosis.  Medical records 
from the year after service do not show a psychosis, and 
there is no basis for finding service incurrence on a 
presumptive basis.  In June 1998, a VA psychiatrist examined 
the veteran and reviewed his records, and the doctor opined 
that the veteran had a personality disorder and not a 
psychosis.  However, there is subsequent evidence that the 
veteran has a schizoaffective disorder.  A VA psychologist in 
April 1999 stated, or at least implied, that this condition 
was related to the veteran's service.  However, the 
psychologist's opinion appears to rest largely on inaccurate 
facts.  The report mentions pertinent medical history 
provided by the veteran such as no history of behavioral 
problems in his educational history, having been involved in 
the Gulf War, and being hospitalized for hearing voices 
during service.  The veteran had an extensive psychiatric 
involvement in connection with his pre-service education, 
served prior to the Persian Gulf War, and during service it 
was specifically reported that he did not exhibit any 
psychotic.  The VA psychologist's opinion, that the veteran's 
schizoaffective disorder is related to service, has little or 
no probative value, since it rests largely on inaccurate 
facts.  See Turner v. Brown, 6 Vet.App. 256 (1994); Reonal v. 
Brown, 5 Vet.App. 458 (1993).  The weight of the credible 
evidence demonstrates that any current psychosis began more 
than a year after service and was not caused by any incident 
of service.

The preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

